Title: To Thomas Jefferson from Thomas Barclay, 27 December 1792
From: Barclay, Thomas
To: Jefferson, Thomas



Cadiz 27. Decr. 1792.

As it is impossible to pass Bills at Gibraltar for the necessary Sum, and as the exportation of it from Cadiz would be attended with an expense of four thousand Dollars; there is no mode left but for me to pass to Lisbon, where I think it may be raised, without a communication of the Business to any person but Mr. Humphreys. If it cannot be done there, I must depend on Mr. Pinckney’s sending it from London. I shall return to Gibraltar as soon as possible from Lisbon and exert every nerve to finish the Business.

Thos. Barclay

